                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

James Teal,                            )                     C/A No. 3:18-2645-MGL-PJG
                                       )
                            Plaintiff, )
                                       )
v.                                     )                                 ORDER
                                       )
State Farm Fire & Casualty Co.,        )
                                       )
                            Defendant. )
_____________________________________ )

        Plaintiff James Teal, a self-represented litigant, filed this civil action against the named

defendant. This matter is before the court on the plaintiff’s motions for the issuance of a subpoenas.

(ECF Nos. 33 & 34.) The defendant did not file a response to the motions.

        The plaintiff previously filed a motion that was denied without prejudice to refile to provide

the court with additional information required for the issuance of a subpoena duces tecum. The

plaintiff timely refiled his motion in compliance with the court’s order. (ECF No. 33.) The

plaintiff’s motion requests telephone records from Net 10—his former telephone carrier—which is

not a party to this action.

        In his current motion, the plaintiff has clearly identified the documents he seeks and from

whom he seeks those documents and has provided a reasonable explanation as to how the requested

documents are relevant to his case. Additionally, in compliance with the court’s order, he has shown

that the requested documents are obtainable only through the identified third party, and he states that

he has the funds necessary to pay for the costs associated with the production of the requested

documents.

        Accordingly, it is hereby


                                             Page 1 of 2
        ORDERED that the Clerk of Court provide the plaintiff with one blank subpoena form. The

plaintiff is directed to complete the subpoena as to Net 10 and return it to the Clerk of Court for

issuance pursuant to the Federal Rules of Civil Procedure within seven (7) days from the date of the

this order. It is further

        ORDERED that the plaintiff’s motion seeking a witness subpoena for appearance at trial is

premature and is denied without prejudice to refile at the appropriate stage of litigation. (ECF No.

34.)

        IT IS SO ORDERED.

                                                     ____________________________________
                                                     Paige J. Gossett
                                                     UNITED STATES MAGISTRATE JUDGE
March 4, 2019
Columbia, South Carolina




                                           Page 2 of 2
